DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
The applicant argues that the claims are patent eligible, not directed to an abstract idea, any possible abstract idea is integrated into a practical application, and the claims provide significantly more than any alleged abstract idea.
The examiner respectfully submits that the determining of the mapping hierarchy of the claimed plant layout is a mental process based on the data collection, while the generating of the map is insignificant extra-solution display activity. Therefore the claims are in fact directed to the abstract idea of determining the mapping hierarchy. The amended limitations directed to an “industrial automation system” merely generally link the abstract idea to the generic field of industrial automation, which “may be any system in the material handling, packaging industries, manufacturing, processing, batch processing, or any technical field that employs the use of one or more industrial automation components” ([0022] as filed). This does not constitute a particular technological environment, but is rather a drafting effort designed to monopolize the abstract idea of determining a mapping hierarchy of a plant layout based on known information. The claimed telemetry data is generally disclosed to be virtually any measured or sensed operational parameter, and does not constitute significantly more than the abstract idea. Updated rejections based on the amendments are provided below.
Applicant’s arguments with respect to claims 1 – 9 have been considered but are not persuasive. Updated rejections in light of the amendments are presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of either a mental process of observation and evaluation, or a certain method of organizing human activity such as following rules or instructions without significantly more. The claims recite:
A non-transitory computer-readable medium comprising computer- executable instructions that, when executed, cause one or more processors of a first electronic device to: 
receive a set of telemetry data, a set of operational data, a set of inventory data, and a set of customer data associated with an asset of an industrial automation system, wherein the set of operational data comprises one or more operational parameters associated with the asset, wherein the set of telemetry data comprises a set of metadata associated with a communication network communicatively coupled to the asset, wherein the set of inventory data comprises data indicative of one or more parts associated with the asset, and wherein the set of customer data comprises an industrial process associated with the asset; 
identify, based on the metadata, one or more components of the industrial automation system communicatively coupled to the asset via the communication network, wherein the metadata comprises one or more signatures associated with a corresponding component of the one or more components; 
identify, based on the metadata, one or more connections between the asset and the one or more components; 
determine, based on the metadata, a first location indicative of a physical location of the asset within a plant; 
determine, based on an order of the one or more signatures, one or more locations indicative of one or more physical locations of the one or more components within the plant;
select an asset model from a set of asset models associated with the asset based on the set of telemetry data, wherein each asset model of the set of asset models corresponds to a particular task performed by the asset; 
generate a mapping hierarchy based on the selected asset model, the one or more components, the one or more connections, the first location, and the one or more locations, wherein the mapping hierarchy comprises a representation of a plant layout associated with the plant; and
display the mapping hierarchy via an electronic display. 
The highlighted portions of the claim recite a process that may readily be performed by a human. The limitations are merely data collection and analysis, with a trivial selection of an asset based on the collected data, and an output step. 
This judicial exception is not integrated into a practical application because the additional elements are generic computing structures such as “non-transitory computer readable media”, which amounts to nothing more than instructions to implement the abstract idea on a generic computer using a generic electronic display. The examiner notes that any additional hardware is not positively recited. The process steps of “send a request”, “receive data”, and “generate a mapping hierarchy” are considered part of the abstract idea, while the various data are merely providing a general link to the field of industrial automation. The examiner notes that but for the recitations of “computer readable media”, and “electronic display”, the entire process may readily be performed by a human in the mind and using pen and paper to plot a plant layout.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements amount to nothing more than instructions to apply the judicial exception using a generic computing device.
The dependent claims 2 – 9 merely provide further details directed to the abstract idea, such as including additional information in the output step, include additional data that amounts to a general linking of the judicial exception to particular data sources, or additional comparisons to known data. No further additional elements sufficient to integrate the abstract idea into a practical application or amount significantly more than the abstract idea are recited.
The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Skomra et al. (2014/0357295) in view of Mohideen et al. (2014/0074273).

Regarding claim 1, Skomra teaches:
A non-transitory computer-readable medium comprising computer- executable instructions that, when executed, cause one or more processors of a first electronic device (7A) to: 
receive a set of telemetry data, a set of operational data, a set of inventory data, and a set of customer data associated with an asset of an industrial automation system, wherein the set of operational data comprises one or more operational parameters associated with the asset, wherein the set of telemetry data comprises a set of metadata associated with a communication network communicatively coupled to the asset, wherein the set of inventory data comprises data indicative of one or more parts associated with the asset, and wherein the set of customer data comprises an industrial process associated with the asset ([0018] teaches system for capturing any data elements that may be meaningful; [0023] telematics data, chain of custody, operational data, etc.; [0085] metadata identifiers, etc.); 
identify, based on the metadata, one or more components of the industrial automation system communicatively coupled to the asset via the communication network, wherein the metadata comprises one or more signatures associated with a corresponding component of the one or more components (devices identified by signatures, [0085] for example; using Meta data for asset tracking purposes [0172] – [0174]); 
identify, based on the metadata, one or more connections between the asset and the one or more components ([0188] tracking of relationship between assets/devices); 
determine, based on the metadata, a first location indicative of a physical location of the asset within a plant ([0078] monitoring asset location); 
determine, based on an order of the one or more signatures, one or more locations indicative of one or more physical locations of the one or more components within the plant ([0188]);
select an asset model from a set of asset models associated with the asset based on the set of telemetry data, wherein each asset model of the set of asset models corresponds to a particular task performed by the asset (FIG. 7 work order details, position, biometrics, etc.); 
generate a mapping hierarchy based on the selected asset model, the one or more components, the one or more connections, the first location, and the one or more locations, wherein the mapping hierarchy comprises a representation of a plant layout associated with the plant (FIG. 11), and
display the mapping hierarchy via an electronic display (FIG. 18 – 23 for example; the resolution of the displayed map is not particularly defined, therefore “plant” may represent an operating area of the asset).
Skomra teaches tracking of industrial machines through telematic, operational, and other relevant data sources, as well as generating a visual representation of asset location, but fails to expressly disclose applying the analysis to a “plant” per se.
However, Mohideen expressly teaches collecting and analyzing various asset data sources including operational states, location, and equipment features (0009) of assets in an industrial plant and providing an interactive model display (FIG. 1).
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mohideen directed to data analysis and visual mapping of models in an industrial site to the telematics and tracking data of Skomra for the predictable advantage of improving situational awareness by including information about mobile assets in a rendered plant model.
Regarding claim 2, Mohideen teaches:
The non-transitory computer-readable medium of claim 1, wherein the instructions, when executed, cause the one or more processors of the first electronic device to: generate asset application data, the asset application data comprising the set of telemetry data, the set of operational data, the set of inventory data, the set of customer data, and the asset model; and publish the application asset data and the mapping hierarchy to a virtual ledger (FIG. 1, 4C).
Regarding claim 3, Mohideen teaches (claim 4):
The non-transitory computer-readable medium of claim 2, wherein the instructions, when executed, cause the one or more processors to update the application asset data based on the mapping hierarchy.
Regarding claim 4, Skomra teaches:
The non-transitory computer-readable medium of claim 1, wherein each asset model of the set of asset models includes a set of baseline operational parameters ([0119]).
Regarding claim 5, Skomra teaches:
The non-transitory computer-readable medium of claim 4, wherein the instructions, when executed, cause the one or more processors to compare the set of operational data and the set of baseline operational parameters ([0119] starting points).
Regarding claim 6, Skomra teaches:
The non-transitory computer-readable medium of claim 1, wherein the instructions, when executed, cause the one or more processors to compare the set of inventory data and an expected lifecycle of at least one of the one or more parts associated with the asset ([0155]).
Regarding claim 7, Skomra teaches:
The non-transitory computer-readable medium of claim 1, wherein the instructions, when executed, cause the one or more processors to determine the physical location of the asset based on the mapping hierarchy (FIG. 1, 11; [0026], [0053]).
Regarding claim 8, Skomra teaches:
The non-transitory computer-readable medium of claim 1, wherein the mapping hierarchy comprises one or more relationships between the asset and the one or more components of the industrial automation system (FIG. 1, 11; [0026], [0053]).
Regarding claim 9, Skomra teaches:
The non-transitory computer-readable medium of claim 1, wherein the metadata comprises the one or more signatures embedded therein in a chronological order, wherein each signature of the one or more signatures comprises a time stamp indicative of a time at which the signature was embedded in the data packet (FIG. 1, 11; [0026], [0053], [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thurner et al. (US 2004/0036698) teaches dynamic plant layout displays for improved maintenance operations.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624